t c summary opinion united_states tax_court david d brayshaw nora d brayshaw petitioners v commissioner of internal revenue respondent docket no 3264-o0s filed date david d brayshaw and nora d brayshaw pro sese peter c rock for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure for the taxable_year the issues for decision are whether petitioners are entitled to various business_expense deductions disallowed by respondent or to any itemized_deductions in lieu thereof and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations ’ some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in sausalito california on the date the petition was filed in this case petitioner husband mr brayshaw has a background in mathematics and physics as well as corporate law during the year in issue he was involved in several business activities first he was engaged in the development of computer_software which would predict water currents in the san francisco bay area in connection with this activity he periodically took ‘adjustments to self employment income_tax and the deduction therefor are computational and will be resolved by the court’s holding on the issues in this case measurements on the bay throughout the year using a yacht petitioners had owned since approximately mr brayshaw began selling this software in early in addition mr brayshaw prior to had formed a corporation named first draft legal system inc fdls this corporation was engaged in the sale of a computer_software program which automated the creation of legal documents a separate bank account was maintained in the corporation’s name for taxable_year a federal_income_tax return was filed for fdls this return reported dollar_figure in income dollar_figure in cost_of_goods_sold and dollar_figure in salaries leaving dollar_figure in taxable_income mr brayshaw was an employee and or an independent_contractor of fdls finally mr brayshaw was engaged in database work which was unrelated to either of his other business activities prior to petitioner wife ms brayshaw conducted a medical consultation business by however she had ceased operating this business petitioners filed two schedules c profit or loss from business with their joint federal_income_tax return for taxable_year the first was filed for an alleged business activity of ms brayshaw the second was for the business activities of mr brayshaw in the statutory_notice_of_deficiency respondent disallowed all of the expenses claimed on each schedule c q4e- including the returns and allowances and the expenses for business use of the home respondent did not adjust the income reported on either schedule ms brayshaw’s schedule c the first schedule c listed ms brayshaw as the proprietor of a business engaged in medical consultation this schedule listed the following amounts gross_receipts dollar_figure expenses car and truck dollar_figure depreciation and sec_179 expense big_number mortgage interest big_number legal and professional service sec_45 office repairs and maintenance supplie sec_150 taxes and license sec_810 total expenses big_number net profit petitioners have conceded that this schedule should not have been filed because ms brayshaw had ceased conducting the medical consultation business by allegedly the gross_receipts listed on the schedule c are amounts which represented lease payments made by mr brayshaw to ms brayshaw for use of a vehicle held by petitioners as community_property a jeep grand cherokee and the expenses are related thereto ’ in light of petitioners’ concession we sustain respondent’s disallowance of all the deductions claimed with respect to this it is unclear how the mortgage interest office expenses and legal and professional services relate to the rental of a jeep grand cherokee - - schedule however because the corresponding deduction on mr brayshaw’s schedule c has also been disallowed respondent’s determination must be adjusted to reflect the fact that ms brayshaw never received the income reported on her schedule c mr brayshaw’s schedule c the second schedule c listed mr brayshaw as the proprietor of a business engaged in software development this schedule listed the following amounts gross_receipts dollar_figure returns and allowances big_number expenses advertising dollar_figure car and truck big_number mortgage interest big_number legal and professional services office big_number rent lease - vehicles machinery equipment big_number rent lease - other business property repairs and maintenance big_number supplies big_number taxes and licenses travel big_number utilities big_number total expenses big_number expenses for business use of home big_number net profit at trial petitioners effectively abandoned the amounts listed on this schedule instead relying on stipulations and evidence to establish the proper amounts of their deductions this one schedule c is purported to represent the income and expenses of all three business activities of mr brayshaw mr brayshaw’s business activities are rather complex he has organized a corporation to conduct one business activity and he 1s involved in three other separate and distinct businesses -- - one as an employee and or independent_contractor for the above- mentioned corporation one as an independent software developer and one as a database consultant despite this petitioners have basically come to this court with a pile of receipts and stipulated amounts arguing that the various expenses should be deductible they made little effort to prepare this case with respondent prior to the calendar call there are no contemporaneous_records such as accounting ledgers which differentiate the expenses among the various business activities and the corporate checking account was used for purposes of the other business activities as well as for the corporation nonetheless despite the disarray of the record because we are convinced that mr brayshaw was engaged in the business activities and that he incurred expenses in connection therewith we address each of the broad categories of expenses in turn returns and allowances and advertising expenses in conducting the business of fdls mr brayshaw was assisted by another individual seth g rowland the corporation’s bank account was used to pay mr rowland dollar_figure on date and dollar_figure on date petitioners argue that these amounts are deductible on petitioners’ return the amounts were listed as returns and allowances because petitioners did not know how else to classify them after mr brayshaw’s testimony it remains unclear exactly what portion of - j- these amounts was for reimbursement for expenses_incurred by mr rowland and what portion was for compensation_for services rendered mr brayshaw with the assistance of mr rowland produced several advertisements for the corporation the corporation’s bank account was used to pay dollar_figure for the production of a brochure and dollar_figure for a magazine advertisement petitioners argue that these amounts are deductible as advertising expenses a corporation formed for legitimate business purposes is an entity separate from its shareholders 319_us_436 furthermore the business of a corporation is separate and distinct from the business of its shareholders id 308_us_488 80_tc_27 affd without published opinion 747_f2d_1463 5th cir consequently a shareholder is not entitled to a deduction for the payment of corporate expenses deputy v du pont supra 47_tc_483 we find that both the advertising expenses and the amounts paid to mr rowland were expenses of the corporation not mr brayshaw’s expenses not only were the expenses paid with funds furthermore the bulk of the amount_paid to mr rowland was paid in after the year in issue petitioners argue that the corporation was using the accrual_method of accounting and had become obligated to make the payment in the relevance continued from the corporate bank account they were clearly for the business of the corporation petitioners argue that mr brayshaw is an independent_contractor of the corporation and that the expenses paid were all taken into account in the amount of salary the corporation paid him and which he reported on the schedule c with the record before us there is no manner in which we could trace the various funds from the corporation and or through its bank account to determine if mr brayshaw did in fact report as income the amounts he used to pay the corporation’s expenses in any case respondent has not challenged the amount of mr brayshaw’s income from the corporation and regardless of the source of the funds mr brayshaw is not entitled to deduct expenses of the corporation on his individual_income_tax_return see deputy v du pont supra hewett v commissioner supra automobile-related expenses petitioners owned at least three automobiles during the year in issue a mercedes a mercedes and a jeep grand cherokee petitioners argue that the jeep--which was acquired in date--was used solely for business purposes continued of this argument is unclear but petitioners’ assertion of it supports our finding that these were corporate expenses we note that mr brayshaw was a corporate lawyer for several years and thus presumably should be familiar with the concept of the separate legal entity of a corporation --- - and that numerous expenses related to the jeep---including registration insurance interest gas repairs maintenance and depreciation--are deductible a taxpayer generally must maintain records sufficient to establish the amounts of the items reported on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs however in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 sec_274 supersedes the cohan doctrine 50_tc_823 affd 412_f2d_201 2d cir sec_274 provides that unless the taxpayer complies with certain strict substantiation rules no deduction is allowable for traveling expenses for entertainment_expenses for expenses for gifts or with respect to listed_property listed_property includes passenger automobiles and other_property used as a means of transportation and - computers and peripheral equipment sec_280f to meet the strict substantiation requirements the taxpayer must substantiate the amount time place and business_purpose of the expenses sec_274 sec_1_274-5t temporary income_tax regs fed reg date in order to substantiate the amount of expenses for listed_property a taxpayer must establish the amount of business use and the amount of total use for such property sec_1 5t b b temporary income_tax regs fed reg date with respect to the use of automobiles in order to establish the amount of an expense the taxpayer must establish the amount of business mileage and the amount of total mileage for which the automobile was used sec_1_274-5t b temporary income_tax regs fed reg date the taxpayer may substantiate the amount of mileage by adequate_records or by sufficient evidence corroborating his own statement sec_274 a record of the mileage made at or near the time the automobile was used supported by documentary_evidence has a high degree of credibility not present with a subsegquently prepared statement sec_1_274-5t and temporary income_tax regs fed reg date we do not accept mr brayshaw’s testimony that the jeep was used exclusively for business purposes we find it highly improbable that petitioners as per the testimony bought the jeep solely for business use and subsequently completely segregated their personal and business lives such that they never overlapped in driving it in the absence of any contemporaneously maintained records to show petitioners’ actual business and personal_use of the jeep we hold that they are not entitled to deduct any of the automobile-related expenses see sec_274 boat-related expenses during the year in issue petitioners owned a 34-foot yacht which they had purchased in approximately as well as a foot sail boat mr brayshaw used the yacht to take measurements on the san francisco bay for use in the development of the computer_software petitioners argue that numerous expenses_incurred in connection with this yacht are deductible respondent in his trial memorandum argues that the development of the boating software is a separate enterprise from petitioner’s primary occupation and as such the related expenses are currently non-deductible ordinary and necessary business_expenses generally are deductible in the taxable_year in which they are paid sec_162 expenses_incurred prior to the commencement of a business activity however are start-up_expenditures which generally must be amortized and are not currently deductible sec_195 an exception to this general_rule is made in the case of research and experimental expenses which may be currently deductible under sec_174 even before the advent of an active trade_or_business sec_195 416_us_500 we find that the majority of the expenses_incurred in connection with the yacht are not deductible expenses but rather are nondeductible personal expenses see sec_262 mr brayshaw’s research essentially entailed using the boat to drift around the bay while taking measurements using global positioning equipment it is doubtful that the use of a 34-foot yacht was necessary in making these measurements more importantly however we do not accept petitioners’ assertion that they used the yacht exclusively for business purposes during the entire year never deriving any personal_use therefrom in the absence of any contemporaneous substantiation of both the research and personal_use of the boat we hold that the interest_paid in connection with the yacht presumably for a purchase money loan the cost of insuring the yacht the cost of the yacht’s usual berth and the costs of repairing and maintaining the yacht are not deductible see sec_274 likewise without addressing petitioners’ attempt to establish a basis in the yacht petitioners are not entitled to depreciation_deductions for the yacht see id mr brayshaw did incur some expenses which we find to be deductible in addition to the yacht’s normal berth mr brayshaw paid duplicative expenses in order to berth the yacht at locations nearer to where he was required to take measurements we hold that petitioners are entitled to deduct under sec_174 the following research and experimental expenses boat slip rental check no dollar_figure boat slip key check no boat slip key check no boat slip rental check no finally we come to miscellaneous items which petitioners classified as being boat-related first we hold that a dollar_figure wristwatch purchased by mr brayshaw is not a deductible expense we find that this was primarily a personal_expense despite the watch’s occasional use in taking measurements of currents we likewise hold that the various boat supplies boating literature and sealant for the boat are also personal expenses because there is little or no connection between the expenses and mr brayshaw’s research furthermore many of these expenses could have been incurred in connection with petitioners’ sail boat rather than the yacht computer--related expenses petitioners both in their individual capacities and on behalf of fdls purchased a variety of computer and computer- related equipment during including a zip drive a monitor a desktop computer a facsimile machine modems and software petitioners argue that the expenses_incurred in making these purchases are deductible under sec_179 a taxpayer may elect to expense rather than capitalize certain property used in a trade_or_business sec_179 c the election must be made on the taxpayer’s first income_tax return for the taxable_year to which the election applies sec_179 b sec_1_179-5 income_tax regs petitioners did not elect to expense the computer equipment on their return therefore they are not entitled to a deduction for the equipment under sec_179 furthermore we find that petitioners are not entitled to any other deduction for the equipment because petitioners have not substantiated the business versus personal usage of the computer equipment as required under sec_274 discussed supra for the same reason petitioners are not entitled to deductions for the rental of a scan converter and other computer egquipment or for their subscription to compuserve online service see sec_274 travel_expenses and professional licenses mr brayshaw testified that he incurred numerous deductible expenses in business-related travel he provided receipts as substantiation the receipts standing alone do not provide the level of substantiation which is required under sec_274 however mr brayshaw was able to explain certain of the receipts at trial in great enough detail to provide adequate -- - substantiation these expenses were incurred in connection with the business of fdls because respondent apparently has not challenged mr brayshaw’s claim that they were incurred in connection with his role as an independent contractor---rather than an employee--of fdls we hold that petitioners may deduct the following substantiated travel-related business_expenses on mr brayshaw’s schedule c united airlines flight -- march cab fare -- march airport restaurant -- march southwest airlines flight -- march national car rental -- march gas for rental car -- march meal -- march national car rental --- march united airlines flight -- may meal -- may united airlines flight -- june national car rental -- june united airlines flight -- september magic car rental --- december national car rental -- december gas for rental car -- december petitioners are entitled to deduct these amounts of the percent limitation of sec_274 n see sec_162 petitioners are also entitled to deduct as a dollar_figure schedule c business_expense the dollar_figure petitioners paid for mr brayshaw’s american physical society dues see id brayshaw’s california state bar dues are not deductible however as after application mr discussed supra because we cannot trace the source or treatment of these funds we find that this was not an expense paid_by petitioners which is deductible by them 308_us_488 hewett v commissioner see deputy v t c du pont miscellaneous expenses petitioners argued at trial that numerous miscellaneous expenses are deductible these expenses include rentals of post office boxes postage shipping expense copying expense a new york times newspaper subscription business cards office supplies hardware telephone lines and telephone calls some of these items in particular the newspaper subscription and certain of the telephone lines are personal expenses and are nondeductible under sec_262 with respect to the remaining items either no business_purpose is evident the expenses were paid with corporate funds or they were hybrid corporate non-corporate personal expenses which we could not disentangle we therefore hold that petitioners are not entitled to a deduction for any of these expenses home_office expenses petitioners argue that various expenses related to their residence are deductible due to business use of a portion thereof these expenses include depreciation gas electricity water sewer refuse repairs property_tax condominium fees and mortgage interest deductions for expenses attributable to a taxpayer’s business use of his home are disallowed unless they fit within the exceptions enumerated in sec_280a sec_280a the exception applicable to the case at hand is the following a deduction may be allowed to the extent that the item is allocable to a portion of the home which is exclusively used on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business sec petitioners used exclusively of the residence that portions of used exclusively set up for use by ms 280a c a argue that percent of their residence was for was the for business purposes we find that percent so used we reject petitioners’ argument middle and bottom floors and the garage were business certain areas purportedly were brayshaw who was not engaged in her medical business in the year in issue other areas contained inherently_personal items such as a fireplace and sofas or were for storage which was not necessarily related to mr brayshaw’s businesses finally we have found that the jeep was not used exclusively for business purposes consequently the garage in which it was stored likewise was not so used on the other hand we accept mr brayshaw’s testimony-corroborated by photographs--- that portions of the top floor were used exclusively as his principal_place_of_business with respect to his several businesses we therefore find that dollar_figure square feet of the total dollar_figure square feet were used exclusively and regularly as mr brayshaw’s principal_place_of_business petitioners are entitled to deductions for the applicable_percentage of the following substantiated expenses which were paid_by petitioners gas and electricity dollar_figure water and sewer dollar_figure refuse dollar_figure condominium fee dollar_figure property taxes dollar_figure mortgage interest dollar_figure dollar_figure we do not accept petitioners’ assertions concerning depreciation of the residence as for the repair expenses for plumbing and a broken window we hold based on the record before us that they are not sufficiently related to the business use of the property for any portion to be deductible itemized_deductions finally petitioners argue that they are entitled to various itemized_deductions in lieu of the disallowed business_expense deductions we agree with respect to certain of these expenses petitioners are entitled to deduct the portions of the mortgage interest and property taxes which they paid and which are not allocable to mr brayshaw’s business as discussed supra see sec_163 and h a negligence_penalty respondent determined that petitioners are liable fora penalty under sec_6662 with respect to the underpayment resulting from the total amount of the deficiency sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a - - reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 b income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners failed to keep adequate books_and_records reflecting the income and expenses of mr brayshaw’s businesses and failed to properly substantiate the majority of the numerous and varied items reported on their return see sec_6662 sec_1_6662-3 income_tax regs furthermore petitioners’ effort to assess their proper tax_liability falls short of what would be consistent with reasonable_cause and good_faith see sec_1_6664-4 income_tax regs we hold that the record supports respondent’s determination of negligence in this case - - reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
